RECORD IMPOUNDED


                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1764-20

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

N.I.C-C.,1

          Defendant-Appellant,

and

J.M.R.,

     Defendant.
___________________________

IN THE MATTER OF THE
GUARDIANSHIP OF A.L.R-C.
and R.M.R.C., minors.
___________________________

                   Submitted February 28, 2022 – Decided March 9, 2022

1
  We use initials for the parties to protect their privacy in accordance with Rule
1:38-3(d)(12) and N.J.S.A. 9:6-8.10a(a).
            Before Judges Sabatino and Mayer.

            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Essex County, Docket
            No. FG-07-0030-20.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Christine Olexa Saginor, Designated
            Counsel, on the briefs).

            Matthew J. Platkin, Acting Attorney General, attorney
            for respondent (Donna Arons, Assistant Attorney
            General, of counsel; Nicholas Dolinsky, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minors (Meredith Alexis Pollock, Deputy
            Public Defender, of counsel; Melissa R. Vance,
            Assistant Deputy Public Defender, of counsel and on
            the brief).

PER CURIAM

      After a three-day guardianship trial, the trial court terminated the parental

rights of defendant N.I.C-C., the biological mother of R.M.R.C. ("the daughter")

and A.L.R-C. ("the son"). In an extensive opinion, the trial court found that the

Division of Child Protection and Permanency had proven by clear and

convincing evidence all four prongs required for termination under N.J.S.A.

30:4C-15.1(a). Defendant now appeals, contending the Division's proofs, which




                                                                             A-1764-20
                                        2
she did not rebut with any opposing testimony, were insufficient, and that the

trial court did not fairly consider alternatives to termination. We affirm.

      The two children involved in this litigation have the same biological

parents. The daughter was born in September 2011 and the son was born in May

2015. The biological father of the children, J.M.R., made an identified surrender

of his own parental rights conditioned on the adoption of the children by their

current resource parents; he is therefore not involved in this appeal.

      The Division's proofs at trial may be briefly summarized as follows.

Defendant admittedly has long-standing severe cognitive and psychological

impairments. Over the course of six years, she and the father repeatedly failed

to take care of the children. They neglected the children's medical needs,

resulting in the children having head lice for over a year; failed to maintain

sanitary conditions in the home; abused drugs and alcohol; and exposed the

children to domestic violence. The situation in the household became so severe

that at one point the daughter, then age seven, became suicidal and went to the

emergency room after she tried to harm herself with a knife.

      After multiple referrals, the Division removed the children in February

2018. Since that time, they have thrived in the care of a loving resource family

that wishes to adopt them. Although they have no legal obligation to do so, the


                                                                              A-1764-20
                                        3
resource parents are willing to allow continued contact of the children with

defendant.

      During the period of removal, defendant has been inconsistent with

attending scheduled visits with the children, and violated the visitation rules by

bringing unrelated men and friends to them. She has no stable employment or

relationships. She did not follow through on numerous court-ordered substance

abuse and mental health treatments, and domestic violence services.

      As conceded by defendant at trial, the Division endeavored to provide

defendant with services to attempt to address her parenting limitations, going so

far as placing an aide in the home to assist defendant, but they were

unsuccessful.

      At trial the Division presented testimony from a caseworker and two

unrebutted psychological experts, Dr. Jonathan H. Mack and Dr. Thailyn

Alonso. Among other things, Dr. Mack opined that defendant's cognitive and

psychological impairments are so extreme that she will never be capable of

raising the children on her own. Dr. Alonso performed a bonding evaluation

that revealed a stronger and more secure attachment of both children with the

resource parents than with defendant. Defendant did not testify and presented

no witnesses.


                                                                            A-1764-20
                                        4
      Defendant's theme at trial and on this appeal is that she might be able to

care for the children with a third party in a co-parenting role. She argues the

Division did not fully explore the possibilities of a co-parenting arrangement

with her, and that the Division did not properly consider her intellectual

impairments when exploring such a hypothetical arrangement with her. Yet

defendant never identified a suitable relative or third party to take on a co -

parenting role with her.       Indeed, she appears to have had very cursory

relationships with some of the co-parents she proposed. In addition, she failed

to supply adequate contact information for the Division to follow-up with the

proposed co-parents.     Moreover, defendant failed to appear for scheduled

appointments with an expert that had been arranged to evaluate whether co-

parenting could be feasible.

      As case law makes clear, our standard of review in this Title 30

termination setting is limited. In such cases, the trial court's findings generally

should be upheld so long as they are supported by "adequate, substantial, and

credible evidence." N.J. Div. of Youth & Fam. Servs. v. R.G., 217 N.J. 527,

552 (2014). The court's decision should only be reversed or altered on appeal if

its findings were "so wholly unsupportable as to result in a denial of justice."

N.J. Div. of Youth & Fam. Servs. v. P.P., 180 N.J. 494, 511 (2004) (internal


                                                                             A-1764-20
                                        5
citations omitted). We must give substantial deference to the trial judge's

opportunity to have observed the witnesses first-hand and to evaluate their

credibility. R.G., 217 N.J. at 552. We must also recognize the expertise of the

Family Part, which repeatedly adjudicates cases brought by the Division under

Title 9 and Title 30 involving the alleged abuse or neglect of children. See, e.g.,

N.J. Div. of Youth & Fam. Servs. v. F.M., 211 N.J. 420, 448 (2012); N.J. Div.

of Youth & Fam. Servs. v. L.J.D., 428 N.J. Super. 451, 476 (App. Div. 2012).

      Applying that well established deferential standard, we affirm the trial

court's judgment, substantially for the sound reasons expressed in the

comprehensive fifty-five-page written opinion of Presiding Judge David B. Katz

issued on September 1, 2021. 2 It is readily apparent that, despite defendant's

claims that the court and the Division failed to explore possible alternatives to

termination, such alternatives were reasonably considered, but proved to be

unrealistic. There is more than ample credible evidence in the record to support

the court's determination. In addition, the children whose fate has bee n at stake


2
   The judge originally issued a lengthy oral opinion on February 12, 2021,
shortly after the trial. Because the quality of the transcript of that oral opinion
was not suitable for appellate review, the matter was remanded to the trial judge
for the preparation of a written version of the opinion, which was issued in
September 2021. We further note that the trial proceedings and the judge's oral
decision predated the July 2021 amendment to N.J.S.A. 30:4C-15.1(a)(2)
removing the last sentence from the second prong of the termination statute.
                                                                             A-1764-20
                                        6
in this litigation and appeal have a strong interest in attaining permanency. See,

e.g., In re Guardianship of J.C., 129 N.J. 1, 26 (1992) ("[C]hildren have an

essential and overriding interest in stability and permanency.").

      To the extent we have not mentioned them, all other arguments presented

by defendant lack sufficient merit to warrant discussion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                            A-1764-20
                                        7